     Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 1 of 10




        IN THE UNITED STATES DISTRICT COURT FOR THE
       SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No.4:19-cv-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §


          JOINT DISCOVERY/CASE MANAGEMENT PLAN
                     UNDER RULE 26(F)
            FEDERAL RULES OF CIVIL PROCEDURE

1.    State when the conference of the parties required by Rule
      26(f) was held, and identify the counsel who represented
      each party.

      The conference required by Rule 26(f) was held on April 4, 2019.
      Leah O’Leary represented the Defendants. Jeff Newberry
      represented the Plaintiff.



                                       1
     Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 2 of 10




2.    List the cases related to this one that are pending in any
      state or federal court with the case number and court.

      Two related cases are pending in the Supeme Court. They are:

      18A985 – Murphy v. Collier et al.
      18-8615 – In Re Patrick Henry Murphy

3.    Specify the allegation of federal jurisdiction.

      28 U.S.C. §§ 1331, 1343, 1651, 2201, and 2202, and
      42 U.S.C. § 1983

4.    Name the parties who disagree and the reasons.

      The Defendants do not disagree to the allegation of federal
      jurisdiction, but Defendants might make a standing argument if
      they believe any of Plaintiff’s claims are now moot, in light of the
      updated version to their Execution Procedures document
      Defendants enacted on April 2, 2019.

      Related to this, Plaintiff intends to file an Amended Complaint, no
      later than April 18, in which he will address Defendants’ new
      document and argue it does not render moot any of his claims.

5.     List anticipated additional parties that should be
      included, when they can be added, and by whom they are
      wanted.

      None

6.    List anticipated interventions.

      There are no anticipated interveners.



                                       2
     Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 3 of 10




      Somewhat related to this, Plaintiff believes there exists a
      possibility Becket Law might seek to file an amicus brief in the
      case. Becket filed an amicus brief in the Supreme Court. Plaintiff
      has not been in contact with Becket about whether it intends to
      ask this Court for permission to file as an amicus, but Plaintiff
      believes there is a possibility Becket will do so.

7.    Describe class-action issues.

      None. Counsel for Plaintiff will represent no other Plaintiffs on
      this matter. Plaintiff does not know and has had no discussions
      related to whether any other death-row inmates might attempt to
      join this suit.

8.    State whether each party represents that it has made the
      initial disclosures required by Rule 26(a). If not, describe
      the arrangements that have been made to complete the
      disclosures.

      The first opportunity the parties had to discuss initial disclosures
      pursuant to Rule 26(a) was during the April 4 conference.

      The parties anticipate initial disclosures will be made by May 28,
      2018.

9.    Describe the proposed agreed discovery plan, including:

      A.    Responses to all the matters raised in Rule 26(f).

      Counsel for each party have discussed anticipated discovery and
      potential objections. The parties have also discussed a proposed
      discovery deadline.




                                       3
Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 4 of 10




 B.    When and to whom the plaintiff anticipates it may
       send interrogatories.

 Plaintiff anticipates he may send interrogatories to: Defendant
 Collier, Defendant Davis, Defendant Lewis, any other person
 disclosed as being someone with the authority to make changes to
 the execution protocol, and any other person involved in the
 process of selecting and vetting the people who are allowed to be
 in the execution chamber.

 If Defendants fail to disclose information Plaintiff believes should
 be disclosed pursuant to Rule 26(a)(1)(A)(ii), Plaintiff anticipates
 sending interrogatories to the custodian(s) of records containing
 the following information:

 1.    A list of everyone who has been in the execution chamber
       during an execution since 12/7/1982, the dates of the
       executions at which they were present, and the date they
       began working for TDCJ (and if any of these people were not
       TDCJ employees at the relevant time, this needs to be
       indicated on the list).

 2.    A list of all the people who were investigated to determine
       whether they could be present in the chamber but were
       denied.

 3.    A list of all of the current death row prisoners who have
       designated a religion pursuant to the process described in
       AD-07.30 or any other process, what religion was designated,
       and when that designation was made. If for any of the
       current death row inmates their currently designated
       religion was not the one they originally designated
       (indicating they updated their original designation through
       the process described in AD-07.30), we need a list of all
       religions that inmate has designated and when the
       designation was made. If any religions not appearing on

                                  4
Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 5 of 10




       these lists have been designated by a Texas death row
       inmate from July 2, 1976 to present, a list that contains the
       names of the religions, the inmate who designated it, and
       the date of designation.

 Plaintiff anticipates he would send these within thirty days of the
 date the Defendants provide the they are required to disclose
 pursuant to Rule 26(a).

 C.    When and to whom the defendant anticipates it may
       send interrogatories.

 Defendants anticipate they will send interrogatories to Plaintiff
 and his spiritual adviser.

 D.    Of Whom and by when the plaintiff anticipates taking
       oral depositions.

 Depending on the answers he receives from the interrogatories,
 Plaintiff anticipates he may send interrogatories to: Defendant
 Collier, Defendant Davis, Defendant Lewis, any other person
 disclosed as being someone with the authority to make changes to
 the execution protocol, and any other person involved in the
 process of selecting and vetting the people who are allowed to be
 in the execution chamber.

 Plaintiff anticipates he would complete these within thirty days of
 the date he receives responses to the interrogatories.

 E.    Of Whom and by when the defendant anticipates
       taking oral depositions.

 Defendants anticipate taking the deposition of the Plaintiff and
 that of his spiritual advisor.



                                  5
      Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 6 of 10




       F.    When the plaintiff (or the party with the burden of
             proof on an issue) will be able to designate experts
             and provide the reports required by Rule 26(a)(2)(B),
             and when the opposing party will be able to designate
             responsive experts and provide their reports.

       Plaintiff does not anticipate he will designate any experts.

       G.    List expert depositions the plaintiff (or the party with
             the burden of proof on an issue) anticipates taking
             and their anticipated completion date. See Rule
             26(a)(2)(B) (expert report).

       Plaintiff does not anticipate he will designate any experts.

       H.    List expert depositions the opposing party anticipates
             taking and their anticipated completion date. See
             Rule 26(a)(2)(B) (expert report).

       At this time, Defendants do not anticipate taking any expert
       depositions.

10.    If the parties are not agreed on a part of the discovery
       plan, describe the separate view and proposals of each
       party.

       Defendants will not agree to Plaintiff’s either sending
       interrogatories to or taking a deposition from Defendant Collier or
       any other person Defendants believe do not possess relevant
       information.

11.    Specify the discovery beyond initial disclosures that has
       been undertaken to date.

       None.


                                        6
      Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 7 of 10




12.    State the date the planned discovery can reasonably be
       completed.

       June 28, 2019.

13.    Describe the possibilities for a prompt settlement or
       resolution of the case that were discussed in your Rule
       26(f) meeting.

       Plaintiff’s sole demand is that, when he is executed, he be
       accompanied in the execution chamber by Rev. Shih, his Buddhist
       spiritual advisor, or another Buddhist reverend mutually agreed
       upon by the parties. The Defendants are not amenable to agreeing
       to Plaintiff’s demand at this time.

14.    Describe what each party has done or agreed to do to bring
       about a prompt resolution.

       Plaintiff’s sole demand is that, when he is executed, he be
       accompanied in the execution chamber by Rev. Shih, his Buddhist
       spiritual advisor, or another Buddhist reverend mutually agreed
       upon by the parties. The Defendants are not amenable to agreeing
       to Plaintiff’s demand at this time.

15.    From the attorneys’ discussion with the client, state the
       alternative dispute resolution techniques that are
       reasonable.

       Plaintiff’s sole demand is that, when he is executed, he be
       accompanied in the execution chamber by Rev. Shih, his Buddhist
       spiritual advisor, or another Buddhist reverend mutually agreed
       upon by the parties. The Defendants are not amenable to agreeing
       to Plaintiff’s demand at this time.




                                        7
      Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 8 of 10




16.    Magistrate judges may now hear jury and non-jury trials.
       Indicate the parties’ joint position on a trial before a
       magistrate judge.

       Plaintiff consents to proceedings before a magistrate judge. At this
       time, Defendants do not consent.

17.    State whether a jury demand has been made and if it was
       made on time.

       A jury demand has not been made and will not be made.

18.    Specify the number of hours it will take to present the
       evidence in this case.

       The parties anticipate it will take 4 to 8 hours to present the
       evidence in this case.

19.    List pending motions that could be ruled on at the initial
       pretrial and scheduling conference.

       No motions are pending.

20.    List other motions pending.

       No motions are pending.

21.    Indicate other matters peculiar to this case, including
       discovery, that deserve the special attention of the court at
       the conference.

       As indicated above, Plaintiff intends to file an Amended
       Complaint by April 18, in which he will address Defendants’
       Execution Procedures document (enacted on April 2, 2019) and
       argue it does not render moot any of his claims.


                                        8
      Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 9 of 10




22.    List the names, bar numbers, addresses, and telephone
       numbers of all counsel.

       Counsel for Plaintiff:
       /s/ David R. Dow
       _________________
       David R. Dow
       Texas Bar No. 06064900
       University of Houston Law Center
       4604 Calhoun Road
       Houston, Texas 77204-6060
       Tel. (713) 743-2171

       /s/ Jeffrey R. Newberry
       _________________________
       Jeffrey R. Newberry
       Texas Bar No. 24060966
       University of Houston Law Center
       4604 Calhoun Rd.
       Houston, Texas 77204-6060
       Tel. (713) 743-6843

       Counsel for Defendants:

       /s/ Leah O’Leary
       Leah O’Leary
       Texas Bar No. 24079074
       Southern Filing No. 1563191
       Assistant Attorney General
       Deputy Chief-Law Enforcement Division

       /s/ Amy Prasad
       Amy Prasad
       Assistant Attorney General
       Texas Bar No. 24037295
       Southern Filing No. 563045
                                        9
Case 4:19-cv-01106 Document 19 Filed on 04/07/19 in TXSD Page 10 of 10




  Office of the Attorney General
  P.O. Box 12548 7th Fl.
  William P. Clements Building
  Austin, Texas 78711-2548
  Tel. 512-463-2080




                                 10
